DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 1 line 23, “movable implement and arranged below the deck” is unclear because it is not clear which element is arranged below an upper surface of the deck.  Does Applicant mean that the “actuator” is arranged below an upper surface of the deck”?  Examiner has interpreted the claim to mean that the at least one actuator is arranged below an upper surface of the deck. 
Appropriate clarification is required.

Allowable Subject Matter
Claims 26, 32, 52, 70, 72, and 92 are allowed.
s 1-2, 4-6, 8-9, 11-13, and 15-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Relative to claim 1, the prior art does not disclose: A robotic item retrieval and/or transport apparatus comprising: 
a mobile base; 
a deck to support at least one retrievable item; and 
an item retrieval mechanism comprising at least one movable implement and configured for lateral transport of the at least one retrievable item between the deck and an extrinsic support surface; 
the at least one movable implement is configured to travel under a surface of the at least one retrievable item to permit engagement of the at least one movable implement with the at least one first receiving surface;  
the item retrieval mechanism is configured to cause the at least one movable implement to engage the at least one first receiving surface to: (i) slide the at least one retrievable item while the at least one retrievable item is supported by at least one of the extrinsic support surface or the deck, and (ii) pull the at least one retrievable item toward the deck; and 
the robotic item retrieval and/or transport apparatus comprises at least one of the following features (i) or (ii): 

(ii) at least a portion of the at least one movable implement is configured to travel below the deck, as claimed.

Relative to claim 52, the prior art does not disclose: A robotic item retrieval and/or transport apparatus comprising:
a mobile base;
a deck configured to support at least one retrievable item, the deck comprises an upper surface within a perimeter bounded by at least one peripheral edge of the deck: and
an item retrieval mechanism comprising at least one actuator arranged to move at least one movable implement, the item retrieval mechanism laterally transports the at least one retrievable item between the deck and an extrinsic support surface;
the at least one actuator is arranged below the upper surface of the deck;
the upper surface is devoid of any upper surface opening configured to accommodate passage of any portion of the item retrieval mechanism that is subject to move relative to the deck;
the at least one movable implement is configured to pass through at least one front, side, or rear surface opening arranged generally below the at least one peripheral edge of the deck during transport of the at least one retrievable item between the deck and the extrinsic support surface;

the item retrieval mechanism is configured to cause the at least one movable implement to: (i) slide the at least one retrievable item while the at least one retrievable item is supported by at least one of the extrinsic support surface or the deck, and (ii) push the at least one retrievable item toward the extrinsic support surface, as claimed.

Relative to claim 72, the prior art does not disclose: A robotic item retrieval and/or transport apparatus comprising:
a mobile base;
a deck to support at least one retrievable item, the deck comprises an upper surface within a perimeter bounded by at least one peripheral edge of the deck: and
an item retrieval mechanism configured for lateral transport of the at least one retrievable item between the deck and an extrinsic support surface; 
the item retrieval mechanism comprising at least one movable implement and at least one first actuator configured to translate the at least one movable implement laterally outward from (a) a position in which a majority of the at least one movable implement is arranged below the deck to (b) a position in which at least a portion of the at least one movable implement is arranged below at least a portion of the at least one retrievable item;

the item retrieval mechanism is configured to cause the at least one movable implement to: (i) slide the at least one retrievable item while the at least one retrievable item is supported by at least one of the extrinsic support surface or the deck and (i) pull the at least one retrievable item toward the deck; and
the item retrieval mechanism is configured to cause the at least one movable implement to: (i) slide the at least one retrievable item while the at least one retrievable item is supported by at least one of the extrinsic support surface or the deck and (i) push the at least one retrievable item toward the extrinsic support surface, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655